TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00090-CR



                              Anthony Charles Adams, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 59518, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Following our May 15, 2008 opinion and judgment affirming Adams’s conviction,

his counsel filed a motion to permanently abate this appeal because of Adams’s death. See Tex. R.

App. P. 7.1(a)(2). The State, advising that it has confirmed Adams’s death, has no objection to the

abatement under rule 7.1(a)(2). We grant the motion, withdraw the opinion and judgment of this

Court dated May 15, 2008, and permanently abate this appeal.




                                             _____________________________________________

                                             Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Permanently Abated

Filed: June 6, 2008

Do Not Publish